DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Amendment of 10/25/2021. Claims 1, 8, 15 17, 19, 26, 28 and 31 have been amended, claim 20 cancelled and no claims added.  Claims 1, 2, 8, 13, 15-22, 24-28, and 31-33 are currently pending in the instant Application.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 10/25/2021, with respect to the outstanding objections to claims 1, 8, 13, 15, 17, 19, 23, 26, 28, and 31 have been fully considered and are persuasive.  The outstanding objections to claims 1, 8, 13, 15, 17, 19, 23, 26, 28, and 31 have been withdrawn. 
Applicant’s arguments, see Remarks, filed 10/25/2021, with respect to claims 18, 19, 27 and 28 as rejected in view of the prior art have been fully considered and are persuasive.  The outstanding rejections of claims 18, 19, 27 and 28 in view of the prior art have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-2, 8, 13, 15, 21, 22, 24 and 31-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by David E. Chen, US 6,615,832.
Regarding claim 1, Chen discloses an apparatus (Figures 1-2, mask 10, as per Column 3, lines 29-35) comprising a respiratory mask shell (12 as per Column 3, lines 32-37) having a front (front as when disposed on a patient, such as would be the lower surface of 12 as shown in Figure 1, facing away from 16) and a back (the rear of 12 as with respect to a patient, facing upward and toward 16 as shown in Figure 1), the back comprising an inside perimeter (surface 18 shown in Figure 2) and a cushion frame (flange 16 as per Column 3, lines 36-45, a frame by way of underlying and supporting pad 26 relative to 12, and surrounding the interior of 12) having a cushion (pad 26 as per Column 4, lines 36-41) affixed thereto (attached at surface 30 of 16 as recited), the cushion frame comprising a rim  (the rounded, triangular surface of 16 directly adjacent 18 in Figure 1) having a shape (rounded triangular form of corresponding size as depicted in Figures 1 and 2) corresponding to the inside perimeter of the back of the respiratory mask shell (as shown in Figure 1 where 18 and 16 are aligned in cross-section), wherein the rim is configured (shaped to contact 18 and having attachment points 20 as per Column 3, lines 51-64) to be directly friction-fit (20 being posts being sized slightly larger than openings at 18 thus friction fit as per Column 4, lines 4-13)  against the inside perimeter of the back of the respiratory mask shell (as when assembled as shown in Figure 1), the direct fit creating an airtight seal (being for pressurized delivery as per Column 8, lines 4-10, and sealed delivery as per Column 4, lines 36-40) between the rim and the respiratory mask shell, wherein the entirety of the cushion is spaced apart from the respiratory mask shell (26 entirely displaced from 12 by way of 16 as shown in Figure 1) when the rim is directly 

Regarding claim 2, the respiratory mask shell is a continuous positive airway pressure (CPAP) mask (being for sealed delivery as per Column 4, lines 36-40 of respiratory gas as per Column 1, lines 18-24, thus fully capable of use as a CPAP mask).

Regarding claim 8, Chen discloses a method (use of the mask of Figures 1 and 2 as per Column 3, lines 29-35) comprising providing a respiratory mask shell (12 as per Column 3, lines 32-37) having a front (front as when disposed on a patient, such as would be the lower surface of 12 as shown in Figure 1, facing away from 16) and a back (the rear of 12 as with respect to a patient, facing upward and toward 16 as shown in Figure 1), the back comprising an inside perimeter (surface 18 shown in Figure 2) and a first cushion frame (flange 16 as per Column 3, lines 36-45, a frame by way of underlying and supporting pad 26 relative to 12, and surrounding the interior of 12) having a first cushion (pad 26 as per Column 4, lines 36-41) affixed thereto (attached at surface 30 of 16 as recited), the cushion frame comprising a first rim  (the rounded, triangular surface of 16 directly adjacent 18 in Figure 1) having a shape (rounded triangular form of corresponding size as depicted in Figures 1 and 2) corresponding to the inside perimeter of the back of the respiratory mask shell (as shown in Figure 1 where 18 and 16 are aligned in cross-section), wherein the rim is configured (shaped to contact 18 and having attachment points 20 as per Column 3, lines 51-64) to be directly friction-fit (20 being posts being sized slightly larger than openings at 18 thus friction fit as per Column 4, lines 4-13)  against the inside perimeter of the back of the respiratory mask shell (as when assembled as shown in Figure 1), the direct fit creating an airtight seal (being for pressurized delivery as per Column 8, lines 4-10, and sealed delivery as per Column 4, lines 36-40) between the rim and the respiratory mask shell wherein the entirety of the 

Regarding claim 21, the cushion frame (16 of Chen, affixed to 26 as shown in Figure 1) is affixed to an outside surface of the cushion (the radially and fluidically outer surface of 26, in the assembled configuration of Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1 and 8 above, and further in view of Patron et al., US 6,530,373.
Regarding claims 13 and 22, Chen does not disclose the respiratory mask shell to comprise a gasket coupled to and positioned along the inside perimeter of the back of the respiratory mask shell, wherein the rim is configured to be directly friction-fit against the gasket.
Patron teaches a respiratory mask shell (interface 140 in Figure 17, as per Columns 6-7, lines 66-65, 140 being a shell relative to the recited mask by way of being an outer case thereof) to comprise a gasket (interface gasket 152) coupled to and positioned along the inside perimeter  (at an edge of 140 joining 100 as depicted) of the back of the respiratory mask shell (the cushion/patient-facing side of the shell in Patron, analogous to the back of the shell of Chen), wherein the rim (the portion of effective 
	Chen and Patron are analogous in that both are from the field of masks for breathing gas delivery.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the shell of Chen to comprise the gasket of Patron coupled to and positioned along the inside perimeter of the back of the respiratory mask shell, resulting in Chen wherein the rim is configured to be directly friction-fit (by way of the friction fit of Chen as detailed regarding claim 1 and as required for sealing function of a gasket) against the gasket.  It would have been obvious to do so for the purpose of ensuring sealing between the shell and frame in Chen, for sealed, pressurized delivery as called for by Chen, with reduced sensitivity to fit between the shell and frame. 

Regarding claims 15 and 24, the direct directly friction-fit of the rim against the gasket causes compression of the gasket, (as necessitated by the friction fit in the modified Chen as detailed above), compression of the gasket causing the airtight seal (inherently, the mask of Chen and that taught by Patron being for sealed delivery thus necessitating an airtight seal).

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Patron as applied to claim 13 above in view Edirisuriya et al., US 2003/0236015. 
Regarding claim 31, the modified Chen in view of Patron does not disclose the gasket to be made of at least one of a thermoplastic elastomer or a thermoplastic polyurethane.


 Edirisuriya and Chen are analogous in that both are from the field of breathing gas delivery.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to apply the thermoplastic elastomer of Edirisuriya as the material of the gasket of the of the modified Chen thus resulting in Chen wherein the gasket is made one of overmolded thermoplastic elastomer. It would have been obvious to do so for the purpose of achieving a gasket as called for by the modified Chen in view of Patron using a known, suitable material in the art of respiratory delivery and further for the purpose of forming the gasket by overmolding thus resulting in reduced discrete components as compared to by forming a separate shell and gasket.

Regarding claim 32, the gasket of the modified Chen is fused (by way of being overmolded as per paragraph 72 of Edirisuriya in the modified Chen as detailed regarding claim 31 above) to the inside perimeter of the back of the respiratory mask shell (as shown by gasket 152 and shell 140 in Patron, as applied to the modified Chen as detailed regarding claim 13 above).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Patron as applied to claim 8 above in view of Ging et al., US 2004/0221850. Chen does not disclose providing a second cushion frame having a second cushion affixed thereto, the second cushion having at least one dimension different from that of the first cushion, the second cushion frame comprising a second rim having the shape corresponding to the inside perimeter of the back of the respiratory mask shell, the second rim being configured to be directly friction-fit against the inside perimeter of the back of the respiratory mask shell.

Ging and Chen are analogous in that both are from the field of masks with shells and cushions for gas delivery.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the method of Chen to include providing a second cushion frame having a second cushion affixed thereto, the second cushion having at least one dimension different from that of the first cushion as taught by Ging.  It is the Examiner’s position that the second cushion frame being in the modified Chen being a second cushion and frame of Chen as detailed regarding claim 8 above, the second cushion frame would similarly comprise a second rim having the shape corresponding to the inside perimeter of the back of the respiratory mask shell, the second rim being configured to be directly friction-fit against the inside perimeter of the back of the respiratory mask shell (as detailed regarding claim 8 above).  It would have been obvious to do so for the purpose as taught by Ging in the Abstract and Paragraph 22 thereof of providing a system to fit a wide range of patients with a good seal. 

Allowable Subject Matter
Claims 16-19, 25-28 are objected to as being dependent upon a rejected base claim, and claims 17 and 26 objected to for informalities as detailed above, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to obviate the informalities noted above.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 16 is drawn to an apparatus comprising a mask shell and cushion comprising a rim configured to be directly friction fit against a perimeter of a back of the shell, the shell comprising a prong and the rim comprising a notch in an edge thereof configured to receive the prong. Chen discloses a mask as required by claim 1, a prong by way of 20 and notch by way of the opening receiving 20, however the notch is disposed in the shell and prong a subcomponent of the frame, thus the connection is effectively reversed from that required by claim 16, and the notches are disposed at a surface 18) rather than in a perimeter edge.  While it may have been obvious to reverse the disposition of 20 and the openings receiving 20 relative to 18 and 16 in Chen as a matter of reversal of parts from within two possible orientations resulting in similar function, it would not have been obvious to further modify the openings receiving 20 to be disposed in a perimeter edge of the frame as a teaching to do so is absent in the art and by way of decreasing bearing surface of the openings relative to posts 20 would be understood not to improve the interference fit as called for by Chen.  
Claim 18 is drawn to an apparatus comprising a mask shell and cushion comprising a rim configured to be directly friction fit against a perimeter of a back of the shell, the rim comprising a prong and the shell comprising a notch in a perimeter edge thereof configured to receive the prong. As detailed herein Chen discloses a mask as required by claim 1, a prong by way of 20 and notch by way of the opening receiving 20, however the notch is disposed at a surface 18 rather than in a perimeter edge.  It would not have been obvious to further modify the openings receiving 20 of Chen in a perimeter edge of the frame as a teaching to do so is absent in the art and by way of decreasing bearing surface of the openings relative to posts 20 would be understood not to improve the interference fit as called for by Chen.  
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274. The examiner can normally be reached M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785